Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 07/18/2022, the Examiner acknowledges the following:
Claims 1 and 8 were amended.
Claims 5, 6, 7, 12, 13 and 14 were canceled by Applicant.
Currently claims 1 – 14 are pending. Claims 5, 6, 7, 12, 13 and 14 were canceled by Applicant canceled; therefore, claims 1 – 4 and 8 – 11 are still pending and they are being examined on the merits.

Amendment filed with an AFCP 2.0 Form
3.	The After Final amendment was filed on 07/18/2022 with the AFCP 2.0 form were considered, wherein the contents of claim 6, previously objected as allowable, were amended into independent claim 1 and the contents of claim 13, previously objected, amended it into the independent claim 8, wherein, Applicant did not change or add anything into the independent claims, making the claims allowable as it follows below. Note: The AFCP 2.0 consideration is included into this office action.

Claim Interpretation - 35 USC § 112
4.	Claims  1 – 4 and 8 – 11 are not being interpreted under 35 U.S.C. 112(f) because claim terms as detection block corresponds to a pixel block 302 including a plurality of pixels 330 as disposed on the pixel array 300 (See Fig 4 (See [0061 – 0070]) and Fig 5 (See [0071 – 0078])) and which are used to detect light incident upon the pixels 330 and which are part of the pixel signal generation unit and which are part of a pixel array unit 300 of Fig 1 (See [0047; 0048; 0049; 0050]) as described in the paragraphs [0047; 0048; 0049; 0050; 0061 – 0070 and 0071 – 0078]) of the printed publication of the instant application US 2021/0385404 A1, published on 12/09/2021. 

Allowable Subject Matter
5.	Claims 1 – 4 and 8 – 11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	A solid-state imaging element (WO-2018198691 – art from the IDS – translation provided by the Examiner previously) comprising a pixel array section having a plurality of pixels including a specific pixel arranged in a two-dimensional lattice pattern, the specific pixel including a pixel circuit adapted to output two analog signals proportional to an amount of charge produced by photoelectric conversion, and two analog-digital converters adapted to convert the respective two analog signals into digital signals with different resolutions, wherein the analog-digital converter with a lower resolution of the two analog-digital converters may detect, as an address event, that a variation in the above amount of charge has exceeded a given threshold on a basis of the analog signals, wherein only one analog-digital converter is provided in each of the pixels of the pixel array section not corresponding to the specific pixel and, wherein the pixel circuit includes: a photoelectric conversion section adapted to convert light into the charge; a current-voltage conversion section adapted to generate one of the two analog signals through current-voltage conversion on the above photocurrent flowing through the photoelectric conversion section; a charge accumulation section adapted to accumulate the charge; a discharge transistor adapted to discharge the charge from the photoelectric conversion section when the exposure period starts; a transfer transistor adapted to transfer the charge from the photoelectric conversion section to the charge accumulation section when the exposure period ends; and an amplifying transistor adapted to amplify a voltage in the floating diffusion layer and output the amplified voltage as another of the two analog signals. As seen above, Sakakibara teaches a solid-sate image sensor with a pixel array with plurality of pixels, wherein the pixel circuit is adapted to output two analog signals proportional to an amount of charge generated by the photoelectric conversion and to output the corresponding digital signals; additionally, the pixel circuit includes  a current-voltage conversion section that generates one of the two analog signals through current-voltage conversion; a charge accumulation section and an amplification section and wherein the two analog-digital converters may detect, as an address event, that a variation in the above amount of charge has exceeded a given threshold on a basis of the analog signals. However, Sakakibara fails to teach or to fail suggest the combination of limitations as in the amended independent claims 1 and 8. Sakakibara fails to teach “A solid-state imaging element comprising a first ADC and a second ADC, which detects whether or not a change amount of incident light of the detection block exceed a threshold
a drive circuit configured to change the size of the detection block by a predetermined control signal, wherein the detection block includes a plurality of first light-receiving units each configured to generate a charge by photoelectric conversion, a plurality of second light-receiving units each configured to generate a charge by photoelectric conversion, a first detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a first connection node to which the plurality of first light-receiving units is connected exceeds the threshold, a second detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a second connection node to which the plurality of second light- receiving units is connected exceeds the threshold, and a switch configured to open or close a path between the first connection node and the second connection node according to the control signal”.
A system (Wang – US 2016/0093273 A1) comprising a Dynamic Vision Sensor (DVS) that includes: a plurality of 2 x 2 pixel clusters, wherein each pixel cluster includes: 2 x 2 photoreceptors, wherein each photoreceptor converts received luminance into a corresponding electrical signal, a cluster-specific differentiator unit coupled to and shared by all of the 2 x 2 photoreceptors, wherein, for each photoreceptor in the 2 x 2 photoreceptors, the differentiator unit receives the corresponding electrical signal from the photoreceptor and generates a photoreceptor-specific difference signal indicative of the deviation of the corresponding electrical signal from a differentiator unit-specific reset level, and a cluster-specific comparator unit coupled to the differentiator unit and shared by all of the 2 x 2 photoreceptors, wherein, for each photoreceptor in the 2 x 2 photoreceptors, the comparator unit receives the photoreceptor-specific difference signal and generates a corresponding pixel event signal indicative of a change in contrast of the received luminance; a memory for storing program instructions; and a processor coupled to the memory and the DVS, wherein the processor is configured to execute the program instructions, whereby the processor is operative to receive and process pixel event signals from each cluster-specific comparator unit. It teaches in paragraph [0030] about a special type of Event-Driven sensor is a Dynamic Vision Sensor (DVS), which is an imaging sensor that only detects motion in a scene. A DVS contains an array of pixels where each pixel computes relative changes of light or "temporal contrast." Each pixel then outputs an Address Event (AE) (or, simply, an "event") when local relative intensity changes exceed a global threshold. Wang teaches a DVS (dynamic vision sensor) with a plurality of pixels arranged into 2 x 2 photodiodes, with a cluster-specific differentiator unit which receives the electrical signal from the photodiodes and a processor that determines whether the pixel outputs an address event the local relative intensity changes exceed a global threshold. However, it fails to teach or to disclose similar limitations as discussed above for Sakakibara.
In summary, the prior/related art of record teaches a solid-sate image sensor with a pixel array with plurality of pixels, wherein the pixel circuit is adapted to output two analog signals proportional to an amount of charge generated by the photoelectric conversion and to output the corresponding digital signals; additionally, the pixel circuit includes  a current-voltage conversion section that generates one of the two analog signals through current-voltage conversion; a charge accumulation section and an amplification section and wherein the two analog-digital converters may detect, as an address event, that a variation in the above amount of charge has exceeded a given threshold on a basis of the analog signals or a DVS (dynamic vision sensor) with a plurality of pixels arranged into 2 x 2 photodiodes, with a cluster-specific differentiator unit which receives the electrical signal from the photodiodes and a processor that determines whether  the pixel outputs  an address event the local relative intensity changes exceed a global threshold. However, either one alone or in combination fails to teach or to fairly suggest the combination of limitations as present in the amended independent claims 1 and 8 as it follows below.

Regarding Claim 1:
	The combination of Sakakibara with Wang provides a solid-sate image sensor with a pixel array with plurality of pixels, wherein the pixel circuit is adapted to output two analog signals proportional to an amount of charge generated by the photoelectric conversion and to output the corresponding digital signals; additionally, the pixel circuit includes  a current-voltage conversion section that generates one of the two analog signals through current-voltage conversion; a charge accumulation section and an amplification section and wherein the two analog-digital converters may detect, as an address event, that a variation in the above amount of charge has exceeded a given threshold on a basis of the analog signals or a DVS (dynamic vision sensor) with a plurality of pixels arranged into 2 x 2 photodiodes, with a cluster-specific differentiator unit which receives the electrical signal from the photodiodes and a processor that determines whether  the pixel outputs  an address event the local relative intensity changes exceed a global threshold. However, either one alone or in combination fails to teach or to fairly suggest the combination of limitations as present in the amended independent claim 1 and mainly the underlined limitations.
	Sakakibara combined with Wang fails to explicitly disclose: “A solid-state imaging element comprising: a detection block in which a first pixel that generates a first analog signal by photoelectric conversion and a second pixel that generates a second analog signal by photoelectric conversion are arrayed; a first analog-digital converter configured to convert the first analog signal into a digital signal on a basis of whether or not a change amount of an incident light amount of the detection block exceeds a threshold; a second analog-digital converter configured to convert the second analog signal into a digital signal on a basis of whether or not the change amount exceeds the threshold; and a drive circuit configured to change a size of the detection block by a predetermined control signal, wherein the detection block includes a plurality of first light-receiving units each configured to generate a charge by photoelectric conversion, a plurality of second light-receiving units each configured to generate a charge by photoelectric conversion, a first detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a first connection node to which the plurality of first light-receiving units is connected exceeds the threshold, a second detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a second connection node to which the plurality of second light- receiving units is connected exceeds the threshold, and a switch configured to open or close a path between the first connection node and the second connection node according to the control signal”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

In regards to claims 2 – 4: claims 2 – 4 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior art of record. On the other hand, claim 2 – 4 add new limitations to claim 1 that are not taught by the prior at either. Therefore, claims 2 – 4 are allowable for the same reasons as claim 1.

Regarding Claim 8:
	The combination of Sakakibara with Wang provides a solid-sate image sensor with a pixel array with plurality of pixels, wherein the pixel circuit is adapted to output two analog signals proportional to an amount of charge generated by the photoelectric conversion and to output the corresponding digital signals; additionally, the pixel circuit includes  a current-voltage conversion section that generates one of the two analog signals through current-voltage conversion; a charge accumulation section and an amplification section and wherein the two analog-digital converters may detect, as an address event, that a variation in the above amount of charge has exceeded a given threshold on a basis of the analog signals or a DVS (dynamic vision sensor) with a plurality of pixels arranged into 2 x 2 photodiodes, with a cluster-specific differentiator unit which receives the electrical signal from the photodiodes and a processor that determines whether  the pixel outputs  an address event the local relative intensity changes exceed a global threshold. However, either one alone or in combination fails to teach or to fairly suggest the combination of limitations as present in the amended independent claim 8 and mainly the underlined limitations.
	Sakakibara combined with Wang fails to explicitly disclose: “An imaging device comprising 3Application No. 17/287,823Docket No.: 880005-6732-USO1 Amendment dated July 18, 2022 In Response to Office Action dated April 19, 2022 a detection block in which a first pixel that generates a first analog signal by photoelectric conversion and a second pixel that generates a second analog signal by photoelectric conversion are arrayed; a first analog-digital converter configured to convert the first analog signal into a digital signal on a basis of whether or not a change amount of an incident light amount of the detection block exceeds a threshold; a second analog-digital converter configured to convert the second analog signal into a digital signal on a basis of whether or not the change amount exceeds the threshold; a signal processor configured to process the digital signals; and a drive circuit configured to change a size of the detection block by a predetermined control signal, wherein the detection block includes a plurality of first light-receiving units each configured to generate a charge by photoelectric conversion, a plurality of second light-receiving units each configured to generate a charge by photoelectric conversion, a first detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a first connection node to which the plurality of first light-receiving units is connected exceeds the threshold, a second detection circuitry configured to detect whether or not a change amount of a photocurrent flowing through a second connection node to which the plurality of second light- receiving units is connected exceeds the threshold, and a switch configured to open or close a path between the first connection node and the second connection node according to the control signal”. Therefore, as discussed above, claim 8 is allowable over the prior/related art of record.

In regards to claims 9 – 11: claims 9 – 11 depend directly or indirectly to claim 8 and they require all the limitations of claim 8, which are not taught or suggested by the prior art of record. On the other hand, claim 9 – 11 add new limitations to claim 8 that are not taught by the prior at either. Therefore, claims 9 – 11 are allowable for the same reasons as claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. M. Sakakibara et al., US 2021/0409637 A1 – it teaches a light detecting device, comprising: a pixel array including: a first pixel that includes a photoelectric conversion section, wherein the first pixel is configured to output a first analog signal and a second analog signal; a first analog-digital converter configured to convert the first analog signal into a first digital signal; and a second analog-digital converter configured to convert the second analog signal into a second digital signal, wherein a resolution of the first digital signal is different from a resolution of the second digital signal, wherein the photoelectric conversion section is configured to convert light into charge, the first analog-digital converter has a lower resolution than the second analog-digital converter, the first analog-digital converter is further configured to detect, as an address event, that a variation in an amount of the charge has exceeded a threshold value, and the detection is based on the first analog signal and, wherein the photoelectric conversion section is configured to convert light into charge, and the first pixel further includes: a current-voltage conversion section configured to generate the first analog signal by current-voltage conversion of a photocurrent that flows through the photoelectric conversion section; a discharge transistor configured to discharge the charge from the photoelectric conversion section based on a start of an exposure period; a floating diffusion layer; a transfer transistor configured to transfer the charge from the photoelectric conversion section to the floating diffusion layer based on an end of the exposure period, wherein the floating diffusion layer is configured to accumulate the transferred charge; and an amplifying transistor configured to amplify a voltage in the floating diffusion layer and output the amplified voltage as the second analog signal.
2. K. Mabuchi, US 2022/0141406 A1 – it teaches an image sensor, comprising: a plurality of pixels arranged in rows and columns of a pixel array, each pixel circuit comprising: a photodiode (PD); a first floating diffusion (FD1) coupled to the photodiode through a transfer (TX) transistor; and a transistor selectively coupling the PD to a source of voltage to disable the PD from accumulating charges in response to an incident light; wherein the image sensor is configured to: acquire at least one dark current (DC) frame of a first plurality of pixels of a pixel array of the image sensor during a first exposure period of the image senor when the transistor is turned on to disable the PD; acquire at least one normal frame of a second plurality of pixels of the pixel array of the image sensor during a second exposure period when the transistor is turned OFF; and subtract the at least one DC frame from the at least one normal frame., wherein the transistor is an overflow transistor, wherein the overflow transistor selectively coupled the PD to the source of voltage, and wherein the overflow transistor turns on to drain charges in the PD to the source of voltage and, further comprising: a second floating diffusion (FD2) coupled to the first floating diffusion through a dual floating diffusion transistor; and a lateral overflow integrating capacitor (LOFIC) coupled to second floating diffusion (FD2), wherein the dual floating diffusion transistor is turned on during the acquisition of the at least one DC frame.
3. M. Sato et al., US 2022/0141411 A1 – it teaches a solid-state imaging device comprising: a transfer transistor that transfers a charge from a photoelectric conversion element to a floating diffusion layer in a predetermined transfer period according to a transfer signal transmitted through a predetermined transfer line; and a potential control unit that makes a potential in the transfer period of a predetermined signal line capacitively coupled to the floating diffusion layer higher than the potential outside the transfer period, wherein the transfer transistor includes a reference side transfer transistor arranged in a reference pixel and a read side transfer transistor arranged in a read pixel, and the reference pixel is further provided with: a reference side reset transistor that initializes the floating diffusion layer in the reference pixel according to a predetermined reset signal; a reference side amplification transistor that amplifies a voltage of the floating diffusion layer in the reference pixel; and a reference side selection transistor that outputs a signal corresponding to the voltage amplified by the reference side amplification transistor according to a predetermined selection signal, and the read pixel is further provided with: a read side reset transistor that initializes the floating diffusion layer in the read pixel according to a predetermined reset signal; a read side amplification transistor that amplifies a voltage of the floating diffusion layer in the read pixel; and a read side selection transistor that outputs a signal corresponding to the voltage amplified by the read side amplification transistor according to a predetermined selection signal and, further comprising: a tail current source that supplies a current to a vertical current supply line commonly connected to the reference side amplification transistor and the read side amplification transistor, wherein the predetermined signal line includes the vertical current supply line.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697